                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 CHRISTOPHER LIPSEY, JR.,                          Case No. 1:17-cv-01706-DAD-SAB (PC)

                        Plaintiff,                 ORDER & WRIT OF HABEAS CORPUS
                                                   AD TESTIFICANDUM TO TRANSPORT
 v.                                                INMATE CHRISTOPHER LIPSEY, JR.,
                                                   CDCR #F-18039
 D. DAVEY, et al.,
                                                   DATE: July 12, 2019
                        Defendants.                TIME: 8:30 a.m.
                                                   LOCATION: Corcoran State Prison

        Inmate Christopher Lipsey, Jr., CDCR #F-18039, a necessary and material witness on
his own behalf in a settlement conference on July 12, 2019, is confined at the Kern Valley State
Prison, 3000 West Cecil Avenue, Delano, CA, 93216 in the custody of the Warden. In order to
secure this inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum
issue commanding the custodian to produce the inmate at California State Prison-Corcoran, 4001
King Avenue, Corcoran, CA 93212 on Friday, July 12, 2019, at 8:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or
as ordered by the court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

         WRIT OF HABEAS CORPUS AD TESTIFICANDUM

         To: The Warden of the Kern Valley State Prison:

         WE COMMAND you to produce the inmate named above, along with his legal property,
to testify before the United States District Court at the time and place above, and from day to day
until completion of the proceedings, or as ordered by the court; and thereafter to return the inmate
to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

Dated:     June 12, 2019
                                                  UNITED STATES MAGISTRATE JUDGE
